                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  PINE BLUFF DIVISION

NICHOLAS HOLLIS,                                                                         PLAINTIFF
ADC #114535

v.                                     5:19-cv-00265-JM-JJV

ARKANSAS BOARD OF CORRECTION, et al.                                                 DEFENDANTS


                                               ORDER

          The Court has reviewed the Partial Recommendation submitted by United States

Magistrate Judge Joe J. Volpe and Plaintiff’s objections. (Doc. Nos. 10, 22.) After conducting

a de novo review, this Court adopts the Partial Recommendation with one exception.

          In his Objections, Plaintiff alleges that, “to keep costs down,” Defendant Correct Care

Solutions has a policy and/or practice of “not purchas[ing] expensive equipment such as

wheelchairs, walkers, [and] crutches [and] to deny such aids whenever possible.” (Doc. No. 22

at 3.) This added allegation is sufficient to plead a plausible claim against Defendant Correct

Care Solutions, and it is hereby incorporated by reference into the Amended Complaint. (Doc.

No. 8.)

          IT IS THEREFORE ORDERED that:

          1.     Plaintiff may proceed with his § 1983 Eighth Amendment, ADA, and RA claims

against Defendants Horan, Chism, Moore, Clark, McCoy, Page, Griffin, and Correct Care

Solutions.

          2.     All other claims against all other defendants are DISMISSED WITHOUT

PREJUDICE for failure to state a claim upon which relief may be granted.

           3.    It is certified, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis appeal
from this Order would not be taken in good faith.

       Dated this 5th day of December 2019.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
